﻿I wish to congratulate the President warmly on
his election to the presidency of the General Assembly and
to reiterate our trust in his qualities and skills, which will
help in conducting the work of this session. I assure him
that the delegation of Guinea- Bissau is ready and willing
to help him.
We would also like to congratulate his predecessor,
Mr. Diogo Freitas do Amaral, for the devotion and
constructive spirit with which he carried out his duties.
We take this opportunity to underscore our
appreciation to and reiterate our confidence in the
Secretary-General, Mr. Boutros Boutros-Ghali, whose
initiative and personal involvement in the reform of the
United Nations system have made satisfactory results
possible.
Last year, over 185 States met in New York City to
commemorate the fiftieth anniversary of the United Nations.
This historic event was an excellent opportunity for the
United Nations to evaluate and assess the state of our
Organization in a changing world and to cast a glance
forward into the future.
Today, as yesterday, a large part of the world’s
population — which, to date, has experienced neither peace
nor security, not to mention social well-being — place their
trust in the United Nations, the only institution with a
universal mission, capable of promoting international peace
and security and developing socio-economic cooperation on
a global scale.
The numerous challenges and hopes which the United
Nations must respond to today are unprecedented. It is
therefore important that we make every effort to restructure
and revitalize the Organization, because the United Nations
is facing an increasingly complex international situation.
In that connection, we commend the Open-Ended
Working Group on the Question of Equitable
Representation on and Increase in the Membership of the
Security Council for its contribution to overall efforts
made on this important and timely question. Guinea-
Bissau is of the view that all related proposals of the
African Group, and other proposals such as that of Italy,
should be given due consideration.
In a world beset by numerous grave conflicts, the
United Nations is incontrovertibly, the best forum for
achieving the ideals which underpin its irreplaceable role
in promoting international peace and security.
However, despite the ongoing efforts of our
Organization, peace and stability are still a dream in
many parts of the world. Conflicts and fratricidal warfare,
and the persistence of various kinds of serious tension
among States, have made innocent victims of entire
populations, causing loss of human life and provoking
massive movements of peoples and refugees.
Unfortunately, Africa is the continent most affected by
this tragedy. Angola, Burundi, Liberia, Rwanda and
Somalia are dramatic examples of Africa’s recent history.
My recent visit to Angola — which coincided with
my country’s presidency of the Security Council — as
Special Envoy of the President of the Republic of Guinea-
Bissau, Mr. Joa¯o Bernardo Vieira, demonstrated our
people’s long-standing solidarity with the people of
Angola and illustrates our unequivocal will to promote
confidence among the parties, which is essential to the
success of the peace process.
In that connection, we should like to stress the
important role of the United Nations, the Troika and the
Special Representative of the Secretary-General,
Mr. Blondin Beye, in the establishment of the peace
process in Angola. We are convinced that the road we
have travelled and the successes achieved to date fully
warrant the confidence of the international community
and its continued support for the peace process in Angola.
Guinea-Bissau hopes that the reasons for the delay of the
full implementation of the Lusaka Protocol will be
overcome.
We deplore the tragedy that is dividing Liberia, a
country of our subregion, just as we deplore the ongoing
violations of the agreements concluded, which increase
the loss of human life and provoke new outbreaks of
violence. We are also gravely concerned to note the
negative impact of the war in Liberia on the neighbouring
countries.



We urge all warring factions to respect the new
implementation plan of the Abuja Agreement and of the
Liberian National Transitional Government. We also invite
them to cooperate fully with the Economic Community of
West African States Monitoring Group, the United Nations
Observer Mission in Liberia and the rest of the international
community in the search for a definitive solution to the
problem in Liberia.
The situation in the Great Lakes region, particularly
the situation prevailing in Burundi, is also of great concern
to us. We support the efforts of the United Nations and the
Organization of African Unity to avoid a repetition of the
Rwandan tragedy in these countries.
As for Western Sahara, we reiterate our support for
the efforts of the Secretary-General of the United Nations
to organize the referendum.
Guinea-Bissau continues to focus special attention on
the situation in East Timor which needs a negotiated,
peaceful, political approach if a solution is to be found. In
this context, we would like to welcome the talks between
Portugal and Indonesia under the auspices of the United
Nations to find a just solution to this conflict.
On behalf of our Government, I reiterate our firm
conviction that the Republic of China on Taiwan should be
part of the United Nations on the basis of respect for the
principle of universality and for the legal equality of States.
The fundamental rights of 21 million inhabitants of a
territory under the jurisdiction of a legal Government whose
President has been democratically elected provide the
political and legal basis for the recognition of their right to
international status as a sovereign State under the legal and
judicial terms enshrined in the Charter of the United
Nations.
The reunification of China is a question that must be
resolved by the people of China itself. However, the
Republic of China on Taiwan is legally entitled to enjoy
international status before reunification — in other words,
its recognition as a State and application of the principle of
parallel representation of divided States.
It is essential that the Middle East peace process be
supported. We consider that any lasting solution to the
Middle East conflict must respect the inalienable rights of
the Palestinian people to self-determination and to the
establishment of an independent State, and must respect the
independence and territorial integrity of all States of the
region, including the State of Israel, and their right to live
in security within internationally recognized boundaries.
The tragic events of recent days have weakened the peace
process while seriously affecting world public opinion.
We urge the State of Israel and the Palestinian Authority
to persevere on the path of dialogue towards the
restoration of a climate of trust, which is vital for the
establishment of lasting peace. We welcome the meeting
between President Arafat and Prime Minister Netanyahu,
which is an important step on that path. We commend all
parties that are contributing to the restoration of the
Israel-Palestinian dialogue, especially the Government of
the United States of America.
The holding of elections in Bosnia and Herzegovina
is a positive element in the resolution of this crisis in
Europe. We hope that all the parties concerned will
henceforth devote all their energies to the reconstruction
of that devastated country, to ensure a future of peace,
tolerance and development.
The embargo against Cuba, whose repercussions
gravely affect the people of that country, must be
resolved through dialogue and negotiation by the parties
concerned, with a view to achieving a complete and
satisfactory solution.
Poverty, malnutrition, hunger and major endemic
diseases are a painful reality that affects a large part of
the population of developing countries. We welcome the
convening at Rome next November of the World Food
Summit, organized by the Food and Agriculture
Organization of the United Nations (FAO).
Guinea-Bissau is convinced that international
security and stability depend on the collective struggle
against all the internal and external factors that force a
large part of the world’s population to live in abject
poverty. Indeed, the persistence of poverty throughout the
world requires an ongoing sustained effort on the part of
the community of nations and calls for a global approach
to resolve the major socio-economic problems affecting
the world.
The debt burden and debt-servicing gravely
jeopardize development in Africa. During recent years, as
was clearly demonstrated by the mid-term review of the
United Nations New Agenda for the Development of
Africa in the 1990s, our countries have become net
exporters of capital because of the financial agreements
they must honour. Indeed, the amounts allocated to debt-
servicing greatly exceed external resource flows. Guinea-
12


Bissau is no exception. Overall, third world economies have
seen little improvement.
The gap between developed and developing countries
continues to grow because of the slow rate of economic
growth in the developing countries in general and the least-
developed countries in particular.We welcome the action
undertaken by the United Nations, especially the System-
wide Special Initiative for Africa. My Government
continues to devote considerable efforts to the economic
recovery of our country, strictly applying the structural
adjustment programme agreed with the World Bank and the
International Monetary Fund. However, efforts to restore
our country’s macroeconomic balance and the well-being of
our people should be supplemented by additional support
from the international community, which we hope will
continue to be forthcoming in support of our efforts in that
direction.
Guinea-Bissau, an African country and a member of
the Portuguese-speaking community, welcomes Portugal’s
initiative to propose to its European Union partners the
convening of a European-African summit, whose objective
would be to promote a political dialogue aimed at laying a
new foundation for a new global partnership.
Environmental protection and the rational utilization of
our planet’s natural resources are the responsibility of all
humanity. Aware of this reality, Guinea-Bissau has
designed with its cooperation partners a strategy for
sustainable development that respects environmental balance
and which can be considered socially viable and just. In
that context, our Government is making considerable efforts
to implement the recommendations of the Copenhagen
World Summit for Social Development, the Platform of
Action of the Fourth World Conference on Women, held at
Beijing, and the recommendations of the second United
Nations Conference on Human Settlements, held at
Istanbul.
Respect for and the full exercise of basic human rights
are elements of freedom, peace and international stability.
Guinea-Bissau, a democratic country, is resolved to
preserve intrinsic human values, for harmonious and
integrated development. The United Nations is intended to
be the appropriate forum for finding concerted
comprehensive solutions to the major challenges facing the
world today. That is why it is vital to increase its ability to
prevent conflicts and preserve peace and to promote socio-
economic development. Today Guinea-Bissau, more than
ever before, is determined to contribute to the achievement
of the ideals enshrined in the United Nations Charter.






